Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 7 December 2021, wherein claims 2, 6-8, 12, 13, and 16-22 were canceled. Claim 10 remains pending and presently under consideration in this application. 
Response to Amendment
The rejection of claims 6 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous office action on the merits, are hereby withdrawn in view of applicants’ cancellation of the same. 
Applicants have rewritten claim 10 into independent form, and have introduced new considerations as follows under each of 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, as well under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement when it recites the phrase “working wavelength range”, i.e., defined as min - max, into the only remaining claim. The specification, as originally filed does not support the invention as is now claimed. The specification, as originally filed does not support either the phrase “working wavelength” or “working wavelength range”:
    PNG
    media_image1.png
    138
    624
    media_image1.png
    Greyscale
. And, while the specification as originally filed does support defined as the reflection wavelength range in [0036] as maxminthere is no support in the specification as originally filed for min - max in and of itself, much less “ is a value of the working wavelength range of the optical cut-off component and is min - max”.
It follows then, that there is no guidance in the specification, as originally filed, as to “selecting materials of the liquid crystal molecules and the chiral additives according to the working wavelength range of min - max”, as is now claimed.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 10 is rejected as being vague and indefinite when it recites “determining a working wavelength range min - max of the optical cut-off component” (emphasis added); the scope of the protection sought is not clear. How can the first step of a method of manufacturing an optical cut-off component involve determining information for the yet-to-be-formed optical cut-off component. Amended claim 10 fails to particularly point out and distinctly claim the steps required for the claimed method for manufacturing an optical cut-off component.
Amended claim 10 is rejected as being vague and indefinite when it recites “selecting materials of the liquid crystal molecules and the chiral additives according to the working wavelength range of min - max” (emphasis added); the scope of the protection sought is not clear since the selection of the liquid crystal molecules and the chiral additives depends on a property value for the yet-to-be-formed optical cut-off component, as discussed in preceding paragraph 9. Amended claim 10 fails to 
Amended claim 10 is rejected as being vague and indefinite when it recites each of “determining a first possible pitch range of the liquid crystal compound”, “determining a second possible pitch range of the liquid crystal molecules”, “determining a pitch range of the liquid crystal compound”, “determining a birefringence range of the liquid crystal compound”, “determining a value of the pitch P of liquid crystal compound”, “determining ordinary reflection index no of the liquid crystal molecules”, and “determining an extraordinary reflection index ne of the liquid crystal molecules”
(emphasis added); the scope of the protection sought is not clear since the selection of the liquid crystal molecules depends on a property value for the yet-to-be-formed optical cut-off component, as discussed in preceding paragraphs 9 and 10. Amended claim 10 fails to particularly point out and distinctly claim the steps required for the claimed method for manufacturing an optical cut-off component.
Amended claim 10 is rejected as being vague and indefinite when it recites each of  “selecting the material of the liquid crystal molecules according to the ordinary reflection index no and the extraordinary reflection index ne” and “selecting the material of the chiral additives and a concentration of the chiral additives in the liquid crystal compound according to the determined value of the pitch P of the liquid crystal compound”; the scope of the protection sought is not clear in light of the previous step of “selecting materials of the liquid crystal molecules and the chiral additives according to the working wavelength range of min - max”. Amended claim 10 fails to particularly point out and distinctly claim the steps required for the claimed method for manufacturing an optical cut-off component.
Response to Arguments
Applicants’ arguments filed 7 December 2021 have been fully considered but they are not persuasive. 
Initially, the Examiner notes that, despite applicants’ amendments, the fact remains that the claimed method of manufacturing an optical cut-off component involves steps of utilizing information for the yet-to-be-formed optical cut-off component, such as the first step of “determining a working wavelength range min - max of the optical cut-off component”. The steps of “determining a birefringence range of the liquid crystal compound”, “determining a value of the pitch P of liquid crystal compound” cannot be completed since they each involve involves  , which is identified as “a value of the working wavelength range of the optical cut-off component and is min - max”. Subsequently, none of the “ordinary reflection index no of the liquid crystal molecules” or the “extraordinary reflection index ne of the liquid crystal molecules”, or “” can be determined since they require the pitch, i.e., P. And how the method includes the step of “selecting the material of the liquid crystal molecules according to the ordinary reflection index no and the extraordinary reflection index ne” after the liquid crystal molecules where utilized to obtain those values makes no sense. 
  Actually, any and all of applicants' arguments referring to the “working wavelength range” as a distinguishing feature of the claimed method of manufacturing an optical cut-off component are moot since the specification as originally filed does not support the invention as is now claimed. Contrary to applicants’ remarks to the effect (no) and the extraordinary refractive index ne (ne) both fall within the assumed refractive index range” and the subsequent conclusion that “This proves the solution provided by the claimed invention to be reasonable and effective” is not only illogical, but essentially amounts to merely a general allegation that the claims define a patentable invention without drawing a direct correlation to the language of the claims supported by the specification as originally filed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722

/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722